393 U.S. 14 (1968)
ROSSO ET UX.
v.
PUERTO RICO.
No. 242.
Supreme Court of United States.
Decided October 14, 1968.
APPEAL FROM THE SUPREME COURT OF PUERTO RICO.
Walter L. Newsom, Jr., and James B. Donovan for appellants.
Rafael A. Rivera-Cruz, Solicitor General of Puerto Rico, J. F. Rodriguez-Rivera, Deputy Solicitor General, and Peter Ortiz, Assistant Solicitor General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.